                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

COTY GARRETT BOWMAN-JINES,                      )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           No. 1:18-cv-206-RWS
                                                )
LUKE ALLISON, et al.,                           )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Coty Garrett Bowman-

Jines commenced this civil action on August 20, 2018. He sought and was granted leave to

proceed in forma pauperis. Upon initial review, the Court determined the complaint was subject

to dismissal because it failed to state a claim for relief against the named defendants. On

October 2, 2018, the Court entered an order fully explaining why the complaint was subject to

dismissal, and directing plaintiff to submit an amended complaint. The Court cautioned plaintiff

that his failure to timely comply with the order would result in the dismissal of his case without

further notice. Plaintiff’s response was due on November 1, 2018.

       To date, plaintiff has neither responded to the Court’s order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his

case would be dismissed if he failed to timely comply, and he was given ample time to comply.

The Court will therefore dismiss this action, without prejudice, due to plaintiff’s failure to

comply with the October 2, 2018 order and his failure to prosecute his case. See Fed. R. Civ. P.

41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of a court to

dismiss sua sponte for lack of prosecution is inherent power governed by the control necessarily
vested in courts to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases); Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has

the power to dismiss an action for the plaintiff’s failure to comply with any court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice.                    A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 3)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 8th day of November, 2018.




                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
